Citation Nr: 0719549	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted for 
a claim for service connection for chronic obstructive 
pulmonary disease (COPD), and if so, whether it should be 
granted.
 
2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 through 
August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  An unappealed rating decision in April 2003 denied 
service connection for COPD.

2.  Evidence received since the April 2003 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  COPD and emphysema are related to the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for COPD.  38 U.S.C.A. §§ 5108, 
7105(West 2002); 38 C.F.R. § 3.156 (2006).

2.  COPD was incurred in, or related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Emphysema was incurred in, or related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  .  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


Whether New and Material evidence was submitted for a claim 
for service connection for COPD

By a rating decision of April 2003, the RO denied the 
veteran's claim for entitlement to service connection for 
COPD.  The veteran did not appeal this decision.  Therefore, 
the April 2003 decision is a final decision.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the April 2003 final 
decision included the veteran's service medical records, and 
VA medical records.

In March 2005, the veteran submitted a request to reopen his 
claim for entitlement to service connection for COPD.  The 
evidence submitted since the April 2003 final decision 
includes Social Security disability records and a lay 
statement from a fellow veteran, as well as opinions 
addressing a nexus by a VA pulmonologist, and a VA examiner.   

The evidence of record prior to the April 2003 decision did 
not include a nexus statement linking the veteran's current 
COPD to service.  The newly submitted evidence includes 
medical opinions from a VA pulmonologist attributing the 
veteran's current COPD to the veteran's active service.  
These records were not available to the RO prior to their 
April 2003 decision and bear directly and substantially upon 
the issue for consideration.  Accordingly, the Board finds 
that new and material evidence has been received to reopen 
the claim of entitlement to service connection for COPD.  See 
38 C.F.R. § 3.156.

De Novo Review of the claim for service connection for COPD, 
and the issue of entitlement to service connection for 
Emphysema

The veteran contends that his COPD and his emphysema are 
related to his active service.  Regarding his COPD, the 
veteran specifically contends that he worked as an aircraft 
mechanic during service and was exposed to chemicals, 
degreasers, Freon, as well as dust particles resulting from 
sanding and painting Blue Angels aircraft.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran's service medical records are silent as to any 
complaints of or treatment for any lung condition.  The 
veteran's report of medical history and examination upon 
entrance into service, dated July 1959 indicated normal lungs 
and chest.  A September 1968 indicated treatment for 
poisoning after the veteran swallowed naphtha gas.  
Examination showed lungs clear to percussion and auscultation 
and noted that the veteran was discharged to duty as 
asymptomatic after four days.  Subsequent periodic 
examinations dated April 1968, December 1968, and June 1974, 
all noted a normal chest and lungs.  The veteran's report of 
medical history dated June 1979 did not indicate any 
complaints of asthma or shortness of breath.  Additionally, 
his examination upon discharge from active service, dated 
August 1979, noted a normal chest and lungs.  The veteran's 
DD 214s reveal that he was an aircraft mechanic and the 
August 1979 examination for discharge noted that the 
veteran's organization was the Blue Angels.

The veteran submitted VA medical records dated August 1997 
through October 2005, which reflects a diagnosis of and 
treatment for COPD.  A March 1999 treatment record provided 
the first documentation of a diagnosis for COPD.  A November 
1999 treatment record revealed the first documented diagnosis 
of emphysema.  Subsequent records show continued treatment 
for both COPD and emphysema.  VA records also show that the 
veteran was admitted to the VA hospital for inpatient 
treatment of exacerbation of severe COPD in June 2005.

In addition to the VA medical records, the veteran submitted 
pulmonary reports from Dr. C.E.F., dated November 2004 and 
April 2005.  The November 2004 indicted a diagnosis of 
endstage chronic obstructive lung disease, predominately that 
of emphysema, and COPD.  The physician noted that the veteran 
was in the Navy for 22 years and during that time was exposed 
to diesel, jet fumes, and some asbestos, as well as 
polyurethane and paints.  Examination revealed markedly 
diminished breath sounds bilaterally with no active wheezing 
and poor pulmonary function tests.  

In the April 2005 pulmonary report, Dr. C.E.F., opined that 
it was very clear that the veteran's work did contribute to 
the development of severe chronic obstructive lung disease.  
The physician acknowledged the veteran's work on the Blue 
Angels, which included sanding, scrubbing planes by hand 
without a mask, painting the planes, working with engines, 
hydrocarbons, cleaning fluids, and gasoline fluids.  The 
physician opined that the veteran's exposure to the above-
mentioned toxins caused chronic bronchitis which is a form of 
COPD.  Dr. C.E.F., also opined that while the veteran smoked, 
he did not smoke as heavily as other patients with his type 
of severe lung disease.  Dr. C.E.F., concluded that the 
veteran's exposure to the agents listed above was a 
significant reason for the development of the severity of his 
lung disease.  

The veteran was also afforded a VA examination in June 2005.  
The VA examiner acknowledged the opinions of Dr. C.E.F., as 
well as acknowledged the veteran's March 2005 notice of 
disagreement in which he contended exposure to various 
volatile organic chemicals, including the ingestion of 
naphtha, all of which could cause neurological problems, but 
none of which are known to cause pulmonary fibrosis.  The 
examiner also stated that there was not any indication of 
frequency or intensity of the veteran's exposure.  The 
examiner opined that the fumes referred to by both the 
veteran and Dr. C.E.F., were not a potential cause of COPD, 
and that the degree of sanding involved in the maintenance of 
one's own aircraft is not likely to have been significant 
enough to become a more significant factor than the veteran's 
smoking history.  The examiner stated that it less than 50 
percent likely that the veteran's current lung disease was 
caused by his occupational exposures during the military.  

The veteran submitted a statement from a fellow veteran.  The 
fellow veteran related that he was stationed with the veteran 
with the Blue Angels from 1977 to 1980 and that during that 
time, they were crewmembers assigned to paint eight assigned 
aircraft annually.  This was done in a maintenance hanger, 
with no more protection than small paper face masks with no 
filtering capabilities.  
Likewise the veteran made similar statements at his hearing 
in June 2006.  He stated that after painting the planes, he 
would cough up blue stuff for about a month afterwards.  He 
also stated that he would sandblast anywhere from 4 to 5 
aircraft during trainings, but sometimes as many as 10 when 
necessary.  

The veteran also submitted Social Security Administration 
(SSA) records.  These records reflect that the veteran 
received SSA disability as the result of pulmonary 
insufficiency.

The Board finds that the evidence in the record supports a 
conclusion that it is at least as likely as not that the 
veteran's COPD and emphysema are related to his in-service 
exposure to his exposure to chemical agents and toxins during 
service.  In the April 2005 pulmonary report, Dr. C.E.F. 
expressed the opinion that the veteran's exposure to the 
agents described above was a significant reason for the 
development of the severity of his lung disease.  
Additionally, the veteran's DD214s as well as his examination 
upon discharge from service indicated that he had an MOS of 
aircraft mechanic, and was associated with the Blue Angels.  
The statement from a fellow veteran also corroborated the 
veteran's testimony that he was exposed to toxins and fumes 
with little or no protection while working with the Blue 
Angels.  The VA examiner in June 2005 opined that the 
veteran's lung disease, including COPD was not at least as 
likely as not related to his service.  He stated that in his 
opinion, the fumes referred to were not a potential cause of 
COPD.  However, it is unclear how the VA examiner reached the 
conclusion that the fumes the veteran alleged he was exposed 
to were not a potential cause of COPD, as the examiner did 
not provide a reason or basis or provide any medical text for 
that conclusion.  

The Board finds that there is an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit of the doubt rule is 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, service 
connection for COPD and emphysema is warranted.

ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for COPD is granted.  

Service connection for COPD is granted.

Service connection for emphysema is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


